On Application for Rehearing.
Fenner, J.
We have given grave consideration to the points and authorities urged in this application.
1. We discover therein no suggestion tending to contradict the facts on which bhe opinion was based, to-wit: that the decree (if such it can be called) forfeiting defendant’s charter and appointing a receiver was rendered upon an ex parte motion, without any notice or attempted notice, and under the supposed authority of Sec. 688, Revised Statutes.
2. The more we study the statute the more firmly are we convinced of the correctness of the construction we have placed upon it, and that it does not authorize or contemplate any such proceeding as that here presented.
*574The so-called decree, finding no support in the statute, stands just as it would if there were no such statute.
3. The nullity is absolute, and it is patent on the face of the decree itself. Authorities denying collateral questioning of such orders have no application to intrinsic and patent absolute nullities.
4. .The claim that a receiver represents the corporation and is not subject to the rules governing appeals by third persons involves a petitio prineipii. If appellant is not receiver, he is certainly a third person without any pretence of right to appeal. He is not a receiver becáuse he calls himself so. He presents his alleged title to the office, which, upon its face, is an absolute nullity, conferring no title whatever. He himself shows that he is not receiver. What, then, is he, if not a third person undertaking to appeal from a judgment in which he sets up no other interest whatever?
5. This case presents no analogy to that of Starke vs. Burke, 5 An. 740. There the corporation had been for years in liquidation before the court, which held all its affairs in gremio legis, under statutes regulating the liquidation. The liquidator, in charge under direction of the court, was destituted by a decision of this court declaring the law under which the Governor had appointed him unconstitutional. The court thus found itself in control of the affairs and property of the corporation without any legal representative to manage them.. Under such circumstances this court sustained the judge in appointing a receiver, saying: “ The court, ex proprio motu, was bound to prevent the confusion and dilapidation consequent upon the abandonment of its affairs, produced by the inefficiency of the law under which Starke had taken possession of and continued to hold the records, papers and assets of the company. The proceedings for the forfeiture of the charter and the liquidation, as far as it had progressed, being before the Fifth District Court, we think the court properly exercised its authority in making the appointment.”
In Baker vs. Portable Company, 34 An. 754, we referred to the above case, and held that, in this State, “ courts have no jurisdiction to appoint receivers for corporations in absence of express statutory authority. This court has recognized no exception to this rule, unless where the corporate property is abandoned or where there are no persons authorized to take charge of or conduct its affairs.”
Holding that, on the face of the title presented by himself, it fully .appears that appellant’s appointment rests on no statutory authority, *575but is based on a statute which did not authorize it, we are bound to maintain our decree.
Rehearing refused.